Citation Nr: 0206181	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  99-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 28, 1998, to 
February 4, 1999.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a February 1999 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran was scheduled for a hearing before a member of 
the Board in March 2002 for which he failed to report.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's bilateral pes planus preexisted his 
military service and was noted on the general medical 
examination report for acceptance into service.
 
3.  The medical evidence does not indicate that bilateral pes 
planus worsened during his military service.


CONCLUSION OF LAW

Bilateral pes planus, with plantar fasciitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  The veteran was 
specifically notified of VA's heightened duty to assist him 
with his claim by letter in January 2001.  The veteran was 
notified of the pertinent laws and regulations to establish 
service connection for a disability in the September 1999 
Statement of the Case.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's service connection claim have 
been properly developed and that all relevant evidence needed 
for an equitable resolution of the issue on appeal have been 
identified and obtained by the RO.  Specifically, the RO 
sought, obtained, and associated with his claims file the 
veteran's service medical records and VA treatment records.  
Additionally, the veteran was afforded the opportunity to 
proffer testimony in support of his claim at a hearing before 
a member of the Board in February 2002.

The Board notes that the veteran has submitted an 
authorization and consent to release information to VA form, 
which indicates John O. Lytle as a source of information.  No 
such information has been associated with the veteran's 
claims file.  In the circumstances of this case, a remand or 
further development would serve no useful purpose vis-à-vis 
this release form.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The release form does not 
indicate what type of information, or from when, John O. 
Lytle could provide.  In light of the substantial and 
thorough evidence already on file of the veteran's post-
service status which begins almost immediately after the 
veteran's discharge from service, further development and 
further expending of VA's resources are not warranted.  
Therefore, no further assistance to the veteran regarding 
development of evidence is required and the duty to assist 
the veteran has been satisfied.  VCAA, 38 U.S.C. §§ 5102, 
5103, 5107; 66 Fed. Reg. 45,620 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

II.  Service Connection for Bilateral Pes Planus, 
with Plantar Fasciitis

Service connection may be granted for a disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  A preservice condition will be 
considered to have been aggravated by service when there is 
an increase in disability during service, unless the increase 
in disability is due to the natural progress of the 
condition; there is a presumption of aggravation (which may 
be rebutted by clear and unmistakable evidence) if the 
disability increased in severity during service, but such 
does not apply when there was not such increase.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

In the current case, the veteran's service medical records 
reveal a November 1998 medical examination report.  The 
report indicates the veteran had moderate pes planus, 
asymptomatic.  A January 1999 service medical record reveals 
that the veteran's feet got stiff from running and that the 
arch burned when standing, running, and jumping.  A January 
1999 Entrance Physical Standards Board Proceedings report 
indicates a diagnosis of plantar fasciitis bilaterally 
secondary to pes planus with a recommendation that the 
veteran be separated from service.  The report indicates that 
the veteran checked and initialed that he concurred with the 
proceedings and requested to be discharged from the service 
without delay.  The veteran had the opportunity either to 
indicate that he disagreed with the proceedings because his 
condition (plantar fasciitis bilaterally secondary to pes 
planus) did not exist prior to service, or that he disagreed 
with the proceedings because his condition (plantar fasciitis 
bilaterally secondary to pes planus) was not disqualifying on 
entry and was aggravated by service.  The report reflects 
that the veteran did not choose these options when he was 
informed of the medical findings of plantar fasciitis 
bilaterally secondary to pes planus.  As such, the veteran's 
bilateral pes planus clearly preexisted his military service. 

A preservice condition will be considered to have been 
aggravated by service when there is an increase in the 
disability during service. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  The veteran's service medical records reveal that 
the veteran's preexisting pes planus was moderate and 
asymptomatic.  His service records revealed that he was 
discharged from service based upon plantar fasciitis 
bilaterally secondary to pes planus.  Plantar fasciitis is an 
inflammation of the fibrous tissues of the sole of the foot, 
which in this case is secondary, or as a consequence of, the 
veteran's pes planus.  See Dorland's Illustrated Medical 
Dictionary (27th ed. 1988).  The service medical records do 
not indicate that the veteran's moderate pes planus itself 
worsened, only that the pes planus became symptomatic during 
his basic training period.  No pathological changes to the 
veteran's bilateral pes planus were noted.  As such, the 
veteran's service medical records do not reveal an 
aggravation of his bilateral pes planus.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. 
App. 402 (1996).

Additionally, the veteran's post-service medical treatment 
records do not reveal that his bilateral pes planus was 
aggravated during service.  The VA progress notes reveal that 
the veteran called VA for treatment for pain in the arches of 
his feet on February 24, 1999.  A March 9, 1999, VA progress 
note revealed that the veteran indicated he had been unable 
to stand for any period of time to work since being in the 
service.  The March 10, 1999, VA baseline history and 
physical examination report revealed that the veteran 
indicated that pain in feet arches and knees, and sore calves 
symptoms he reported to the VA physician began during basic 
training and that even after rest at home the symptoms 
continued.  The veteran again indicated that he could not 
work, and that he could not walk more than a 100 feet before 
the pain began.  The report reflected that the veteran felt 
he had a torn muscle.  The objective findings in the report 
reflect that his ankle and knee joints appeared normal with 
no swelling or deformity.

A May 5, 1999, VA podiatry clinic progress note reflected 
that the veteran complained that his feet, ankle, legs, and 
lower back hurt, and that he could not work or get married 
because he hurt so much.  The progress note also reflected 
that the veteran reported no history of trauma in the 
service, but that he ran so much that he developed pain in 
his feet.  The progress note reflected an assessment of 
congenital pes planus, with "absolutely" normal physical 
examination except for the congenital pes planus.  The 
assessment also states that the veteran's pain was not 
explained by the physical examination and that the veteran's 
feet would not cause the variety of lower extremity pain of 
which the veteran complained.

A May 10, 1999, VA progress note reflected that the veteran 
indicated that his lawyer said he needed a letter stating he 
was disabled, and that he reported that his feet have been 
hurting since basic training.  The progress note reflected 
that the physical examination indicated a normal stride gait, 
no evidence of plantar fasciitis, and no evidence of medial 
or lateral ligamentory instability, and mild tenderness on 
palpation over medial longitudinal arch, bilateral.  The 
progress note reflected an assessment of bilateral pes 
planus.

A June 29, 1999, VA nuclear medicine report reflected that a 
bone scan revealed no abnormal areas of increased activity 
were identified on the flow, blood pool, or delayed images 
within the feet; additionally, nor abnormal areas of 
increased or decreased activity were identified on the whole 
body images.  The report reflected an impression of a normal 
triple bone scan.

A July 2, 1999, VA podiatry clinic progress note reflected 
that the examiner saw no reason for the veteran's pain and 
that the examiner had nothing more to offer.  An August 2, 
1999, VA progress note reflected an assessment of pains and 
tingling in feet with no evidence of clinical neuropathy.  An 
October 27, 1999, VA progress note reflected that the veteran 
again presented with complaints of pain, and that he 
requested pain medications.  The progress note contained a 
plan to refer the veteran to the chronic pain clinic.

In short, the above evidence reveals no evidence of any 
aggravation from service to the veteran's bilateral pes 
planus.  In fact, the May 10, 1999, VA progress note revealed 
no evidence of plantar fasciitis, while the May 5, 1999, VA 
podiatry clinic progress note reflected an assessment of 
congenital pes planus, with "absolutely" normal physical 
examination except for the congenital pes planus.  The 
assessment also stated that the veteran's pain was not 
explained by the physical examination and that the veteran's 
feet would not cause the variety of lower extremity pain of 
which the veteran complained.  As such, the Board finds that 
the veteran's bilateral pes planus, with plantar fasciitis, 
was not aggravated by his military service.  The Board also 
notes the presumption of aggravation is not triggered, as 
there is not evidence of record that his disability increased 
in severity during service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Maxson v. West, 12 Vet. App. 453, 460 
(1999).  Therefore, the Board finds that service connection 
for bilateral pes planus, with plantar fasciitis, with not 
warranted.  See 38 C.F.R. § 3.303.

With specific regard to the veteran's contentions that his 
bilateral pes planus, with plantar fasciitis, was aggravated 
during service, that he continues to have pain in his feet 
and lower extremities due to his pes planus, and the numerous 
medical contentions found in his correspondence received by 
the RO in February 2000, there is no indication that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnoses or medical causation.  His statements regarding his 
pes planus are insufficient.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Board finds that the 
veteran's statements regarding his pes planus and complaints 
of foot and lower extremity pain do not qualify as competent 
medical evidence to establish that his pes planus was 
aggravated by his military service.

In brief, the evidence does not show that the veteran's 
bilateral pes planus, with plantar fasciitis, was aggravated 
during service.  Therefore, the Board finds that service 
connection is not warranted.  See 38 C.F.R. § 3.303.  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for service 
connection for bilateral pes planus, with plantar fasciitis.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991).  The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for bilateral pes planus, with plantar 
fasciitis, is denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

